Hallam, J.
(dissenting).
In my opinion the ordinance in question, so far as it relates to picture shows, is not regulation but Sunday legislation and is repugnant to the statutes of the state as construed in State v. Chamberlain, 112 Minn. 52, 127 N. W. 444, 30 L.R.A.(N.S.) 335, 21 Ann. Cas. 679, and that it is therefore invalid. This is in accordance with the New York decisions on similar legislation. People v. Lent, 166 App. Div. 550, 152 N. Y. Supp. 18; People v. Lent, 215 N. Y. 626, 109 N. E. 1088.